Title: To Alexander Hamilton from William Constable, [21–31 October 1789]
From: Constable, William
To: Hamilton, Alexander


[New York, October 21–31, 1789]
Dear Sir.
Clarett imported in Bottles stands from 3/ to 5/. ⅌ Bottle as in quality—annexed you have Invo. 16 Hhds of French Wines from Bordeaux.



₶


4
Hhds
Palus
Wines
(Clarett)
Vintage
1786
210.  


2

Margaux
“

1785
300.  


2

Cantenac
“

“
275.  


2

Medoc
“

250.  


2

White Barsac


200.  


2

 “   Loupiac


135.  


2

 “   Langn.


 105.  



1475.  


Chgs


Duty at 5.4s. ⅌ Tun of 4 Hhds
20.16 s.



Iron Hoops 64
Cooperage & Shiping 48
112. 0 
132.16


Cost at Bordeaux
1607.16


with Chgs Com’n freight & Insurance from 3/. to 5/. ⅌ G’n
Yr. mo Humb Servt.   Wm. Constable
I never imported either Burgundy or Champaign.
